UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2330



YORDANOS GHIRMAZION,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-612-251 )


Submitted:   March 31, 2004                 Decided:   April 14, 2004


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Emily Radford, Assistant Director,
David T. Shapiro, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Yordanos Ghirmazion, a native of Ethiopia and a citizen

of Eritrea, seeks review of a decision of the Board of Immigration

Appeals (“Board”) affirming without opinion the immigration judge’s

denial of her application for asylum, withholding from removal and

withholding under the Convention Against Torture. We have reviewed

the administrative record and the immigration judge’s decision,

designated by the Board as the final agency determination, and find

that       substantial   evidence   supports   the   immigration   judge’s

conclusion that Ghirmazion failed to establish the past persecution

or well-founded fear of future persecution necessary to establish

eligibility for asylum.       See 8 C.F.R. § 1208.13(a) (2003) (stating

that the burden of proof is on the alien to establish eligibility

for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

(same).       We will reverse the Board only if the evidence “‘was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”        Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting Elias-Zacarias, 502 U.S. at 483-84).

We find the evidence does not compel a different conclusion.*

              We deny Ghirmazion’s petition for review.       We dispense

with oral argument because the facts and legal contentions are




       *
      Ghirmazion does not challenge the immigration judge’s denial
of her applications for withholding from removal or withholding
under the Convention Against Torture.

                                    - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -